Citation Nr: 1748056	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected right wrist disability.

5.  Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected right wrist disability.

6.  Entitlement to service connection for headaches, to include for treatment purposes only.

7.  Entitlement to service connection for obstructive sleep apnea (OSA), to include for treatment purposes only.

8.  Entitlement to service connection for right foot pes planus.

9.  Entitlement to service connection for a left arm or left side disability, claimed as secondary to service-connected right wrist disability.

10.  Entitlement to a rating in excess of 30 percent for service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to May 1982 and from May 1982 to January 1985.  Records indicate that the latter period of service has been deemed dishonorable for purposes of VA benefits.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  In January 2017, a videoconference hearing was held before the undersigned regarding the matters involving low back, psychiatric, right wrist, right shoulder, headache, and OSA disabilities; a transcript of the hearing is associated with the record.

As the record indicates several diagnoses for psychiatric disabilities, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Board notes that the issues involving headaches and OSA were characterized as solely for treatment purposes because the Veteran has a dishonorable period of service for benefits purposes.  However, a review of the record shows the Veteran has suggested that such disability may be service-connected based on events or injuries incurred in his honorable period of service.  Thus, the Board has recharacterized those matters to reflect that ordinary service connection and service connection for treatment purposes only are to be considered.

The issues of service connection for headache, OSA, low back, psychiatric, left arm, right shoulder, and right foot pes planus disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 1989 rating decision denied the Veteran service connection for low back disability based essentially on a finding that such disability was not shown; an unappealed February 1990 decision reconsidered and confirmed that denial.

2.  Evidence received since the February 1990 decision includes evidence not of record at that time; suggests the Veteran has a low back disability that is related to documented injuries in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

3.  An unappealed December 1989 rating decision denied the Veteran service connection for nervousness based essentially on a finding that no chronic disease or disorders were diagnosed despite complaints in service; an unappealed February 1990 rating decision reconsidered but confirmed that denial, and subsequent unappealed decisions continued to deny that claim, most recently in May 2006 (based on a finding that there was no evidence a psychiatric condition was present in service and the Veteran's reported stressors were uncorroborated); an unappealed September 2009 rating decision denied service connection for mental anguish secondary to right wrist disability because there was no evidence of a relationship between the two, but did not consider specific psychiatric disabilities.

4.  Evidence received since the September 2009 rating decision includes evidence not of record at that time; suggests the Veteran has several psychiatric disabilities that may be related to stressors in service; relates to an unestablished fact necessary to substantiate the underlying claim of service connection; and raises a reasonable possibility of substantiating that claim.

5.  The evidence reasonably establishes that the Veteran has headaches which began in a period of honorable service and have persisted since.

6.  By January 2017 correspondence , prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking a higher rating for service-connected right wrist disability; there are no questions of fact or law remaining in this matter.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen service connection for a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for headaches is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for withdrawal of an appeal seeking a higher rating for right wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claims of service connection for low back disability and an acquired psychiatric disability, grants service connection for headaches, dismisses the increased rating claim (as it was withdrawn) and remands the remaining matters, there is no reason to belabor the impact of the VCAA on those matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  
Claims to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

	Low Back

The Veteran was denied service connection for low back disability in a December 1989 rating decision because no such disability had been found despite pertinent complaints in service.  A February 1990 rating decision reconsidered the matter but confirmed it.  The Veteran was notified of those decisions and his appellate rights, but did not appeal either.  Thus, they are final based on the evidence of record.  

Since the prior final denial, VA has received updated VA and private records confirming several diagnoses of low back disabilities, including degenerative disc disease, radiculopathy, degenerative joint disease, muscle spasm, osteoarthritis, and intervertebral disc syndrome.  Moreover, an October 2010 VA record indicates the Veteran's lumbar radiculopathy is associated with cervical radiculopathy, which is, in turn, associated with ulnar neuropathy, and that all these conditions were most likely related to a fall and blow to the head the Veteran sustained in Germany.  None of this evidence was previously of record and is therefore certainly new.  Moreover, it also suggests he has a low back disability that is directly related to an injury in service or secondary to his service-connected right wrist disability, relates directly to previously unestablished facts needed to substantiate the underlying service connection claim, and raises a reasonable possibility of doing so (particularly in light of the low threshold for reopening established in Shade).  Thus, new and material evidence has been received and the claim may be reopened.

	Psychiatric Disability

The Veteran was originally denied service connection for a psychiatric disability in a December 1989 rating decision because, as above, a current diagnosis was not shown.  That decision was reconsidered and confirmed by a February 1990 rating decision.  He was notified of both, and his appellate rights, but did not appeal them.  Thus, those decisions became final based on the evidence then of record.  Subsequently, the Veteran made multiple attempts to reopen the matter and was denied in every instance, most recently in a May 2006 rating decision that reopened the claim but denied it nonetheless because there was no evidence a condition was present in service and his reported stressors were uncorroborated.  Thereafter, he was also denied service connection for "mental anguish" claimed as secondary to his service-connected right wrist disability in a September 2009 rating decision (that did not consider psychiatric disabilities specifically).  He was notified of these decisions as well, along with his appellate rights, and once again failed to appeal them.  Thus, those are also final based on the evidence then of record and the September 2009 rating decision will be considered the prior final denial in this analysis.

Since the prior final denial, VA has received statements including new theories of entitlement that have never before been raised or properly considered.  Specifically, the Veteran has provided lay statements and sworn testimony indicating that his psychiatric disability is related to a 1981 physical assault in Germany and associated shame due to ridicule and verbal abuse, which had not been previously considered.  Moreover, he indicated that he attempted to commit suicide on the day he was discharged, suggesting a temporal proximity between postservice psychiatric manifestations and service that had never before been alleged.  The Board also finds it notable that no rating decision has properly considered whether the Veteran's psychiatric disabilities may be caused or aggravated by his service-connected right wrist disability, insofar as it prevents him from using his right hand for religious purposes and causes a significant amount of shame and embarrassment.  While the September 2009 rating decision considers such a relationship to right wrist disability, it is only with respect to "mental anguish" and, for reasons that are entirely unknown to the Board, the decision elides the clear implication of his previously claimed psychiatric disabilities.  Indeed, the claim is adjudicated as an original claim rather than one to reopen a previously denied claim for psychiatric disability or nervous disorder.  It is also worth noting that evidence received since the prior final denial also includes updated VA records noting a diagnosis of PTSD related to "military and childhood" as well as new, previously undocumented psychiatric diagnoses (e.g., bipolar II disorder and adjustment disorder).  As the evidence discussed above was not previously in the record and is not cumulative or redundant of evidence previously in the record, it is clearly new.  Moreover, it also relates directly to previously unestablished elements of service connection needed to substantiate the underlying claim and certainly raises a reasonable possibility of doing so (particularly in light of the low threshold for reopening established in Shade).  Thus, new and material evidence has been received and the claim may be reopened.  

Service Connection: Headaches

The Veteran contends that he has headaches which began in service and have persisted since or, alternatively, that his headaches are related to sinusitis which was treated in service.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include organic diseases of the nervous system, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (i.e., one year in this case).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection for such disabilities may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

A review of the record shows no notations of headaches in the Veteran's service treatment records (STRs).  However, there is a May 1981 record confirming the Veteran sustained a head injury and laceration after being assaulted.  Separate records indicate this occurred at the Kings Club in Augsburg, Germany.  November 1982 and January 1984 records indicate the Veteran was treated for sinusitis.

In June 2009, the Veteran alleged that he sustained a head injury in service when he was kicked outside the Kings Club.  VA treatment records include a September 2010 head MRI which was negative for acute ischemic infarction or mass lesion, but showed severe left maxillary sinus disease and moderate scattered white matter changes which were nonspecific. 

On January 2011 VA examination, the Veteran said he believed his headaches are due to an in-service assault.  He said that fluorescent lights caused headaches to extend to the top of his scalp.  On examination, the examiner diagnosed headaches but felt they were not due to sinusitis because sinusitis is an inflammatory condition.  Rather, sudden, transient headaches with light sensitivity were felt more likely to be of a migrainous nature than associated with sinusitis.  

In March 2012, the Veteran alleged, again, that his headaches were related to the assault in service.  August 2015 records note a diagnosis of chronic headache disorder.  A subsequent CT scan noted a maxillofacial CT might be helpful to assess the presence of fluid in the left maxillary sinus which could be related to a facial fracture in the setting of trauma, and confirmed a diagnosis of headaches.  April 2016 VA records note reports of headaches of unquantifiable severity.  Later that month, he reported a headache with low grade fever and swelling in the neck, but there was no clear evidence of infection at the time.

At the January 2017 hearing, the Veteran testified that he was treated for headaches with sinusitis in service, and that he began visiting sick call for headaches during boot camp.  He estimated he was treated approximately nine times during his first period of service, but indicated that he did not necessarily receive an explicit diagnosis of headaches.  He also said "[o]ne of the major issues" associated with his headaches occurred right after he was assaulted in Augsburg.  He said he was kicked in the face and fell on the back of his head, and that his headaches became much worse afterwards.  He also said he had been having problems with headaches since discharge.  The Veteran reported he began seeing a private physician, Dr. Fiore, after discharge, but then transferred his treatment to the Albuquerque VA Medical Center when they moved in 1989.  He later saw another private doctor (Dr. Fitzpatrick) before returning to VA because he lost his health insurance.  Unfortunately, he said that records from those two private physicians were unavailable because the doctors had retired and passed away, and the records of such treatment had since been destroyed.  

It is critical to note that, generally speaking, headaches are simple disabilities that may readily be identified by lay persons without any medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Notably, it is largely evaluated based on subjective reports of pain, which is wholly observable and reportable by lay persons.  Consequently, the Veteran is perfectly competent to speak to the presence, onset, and progression of his headaches.  The Board finds no reason to question the veracity of his statements and testimony-that headaches began in service, worsened after the well-documented May 1981 assault resulting in a head injury, and have plagued him persistently since-as they have remained largely consistent throughout the appeal.  Thus, they are competent and credible evidence that the Veteran's headaches began during a period of honorable service and have persisted since.  Crucially, the only pertinent medical opinion in the record focuses solely on the allegation that his headaches are related to sinusitis in service and does not consider the Veteran's competent reports (that he even made during that examination) of onset in service or a relationship to the head injury therein.  Thus, it is inadequate in this regard and not probative.  Accordingly, the Board concludes that presumptive service connection for headaches, as an organic disease of the nervous system, is warranted based on competent and credible lay evidence of continuous symptoms since service.

In light of the above, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has headaches which began during a period of honorable service and have persisted since discharge from that period.  Resolving all remaining reasonable doubt in his favor, the Board finds that service connection for headaches is warranted and the appeal in this matter must be granted.

Withdrawn Claim

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

The Veteran has withdrawn his appeal seeking a higher rating for right wrist disability by a January 2017 correspondence and at his January 2017 hearing, prior to the promulgation of a decision in the matter.  Thus, there is no further allegation of factual or legal error remaining for appellate consideration, and the Board lacks jurisdiction over that matter.  Consequently, 


ORDER

Service connection for low back disability and an acquired psychiatric disability are reopened.

Service connection for headaches is granted.

The appeal for a higher rating for service-connected right wrist disability is dismissed.


REMAND

Unfortunately, further development is needed before the Board may adjudicate the remaining matters on the merits.  

OSA

The evidence shows the Veteran has been diagnosed with OSA by sleep study.  Moreover, he alleges that such disability is related to sinusitis and snoring in service (the latter of which he is perfectly competent to report).  However, no examination has been conducted to determine the nature and likely cause of such disability.  Thus, a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Low Back Disability

The Veteran has been afforded January 2011 and July 2016 VA examinations in conjunction with this claim.  Unfortunately, the January 2011 examination was only a general medical examination and does not address previously existing notations of lumbar facet arthropathy, radiculopathy, thoracic degenerative joint disease (DJD), or decreased disc spaces in the lumbar spine and did not have the opportunity to consider subsequent evidence indicating osteoarthritis of the mid-back, lumbar degenerative changes, and degenerative disc disease (DDD).  Similarly, the July 2016 VA examination report diagnosed both intervertebral disc syndrome (IVDS) and DDD, but did not consider the evidence indicating several additional diagnoses (noted above).  Moreover, the examiner's negative etiological opinion does not address direct service connection, does not adequately address both causation and aggravation when opining on secondary service connection associated with right wrist disability, and is not accompanied by a substantive rationale.  Instead, it merely notes that "there is no pathology to link the two conditions."  Consequently, an adequate examination is needed.

Psychiatric Disability

First, the Board notes that the Veteran has previously alleged that he endured in-service stressors involving a helicopter crash in Germany and an incident on temporary duty to Somalia that involved witnessing a man burn in his hut.  Although the Veteran's service personnel records have been obtained, it does not appear that any formal efforts to research these alleged events (including obtaining other documentation or records that may bear upon them) have been made.  Thus, corrective action to complete such actions should be taken.

Moreover, there is no examination report in the record that adequately reconciles all of the Veteran's documented psychiatric diagnoses or clarifies the nature of his current disability.  In addition, the most recent and most substantive March 2011 VA examination report includes some rather confusing notations.  Notably, the examiner first finds that the Veteran's psychiatric disability was unrelated to his right wrist disability, but later notes that his service-connected right wrist residuals may contribute to his present psychological symptoms now, but historically did not.  In addition, it is worth noting that no examiner has had the opportunity to consider the Veteran's testimony that he attempted suicide on the very day he was discharged, which dramatically changes the temporal proximity of initial postservice psychiatric symptoms to service.  Similarly, no examiner has considered the Veteran's allegation that a May 1981 assault traumatized him and that his subsequent transgressions that led to his eventual dishonorable discharge were actually early manifestations of psychiatric disability (to include anxiety and depression related to family, social, and financial stressors at the time).  Finally, the Veteran has suggested, and the March 2011 examination report indicated, that the Veteran may have had a pre-existing psychiatric disability that was aggravated during service, despite the fact that his enlistment examination noted no psychiatric disability.  Thus, a medical opinion addressing whether the presumption of soundness upon entry should be rebutted based on clear and unmistakable evidence.  In light of the above, a new adequate examination is needed.

Left Arm or Side Disability (Secondary to Right Wrist)

The Veteran has not been afforded an examination for this alleged disability, despite the fact that the record clearly contains notations of left-sided symptomatology (i.e., tingling down the left arm, impaired range of motion, pain, and "essential tremors") and he is service-connected for a right wrist disability, which he alleges caused or aggravated his left arm or side disability.  Thus, an examination is needed.


Right Shoulder Disability (Secondary to Right Wrist)

The Veteran has been afforded January 2011 and July 2016 VA examinations in conjunction with this appeal.  However, the January 2011 examination was a general medical examination, and diagnosed a right scapular muscle spasm but failed to consider notations in the record that indicate the Veteran underwent a right shoulder rotator cuff repair in March 2008, or his complaints of neurological symptoms in his right shoulder.  It appears, in fact, that the examination focused solely on characterizing the nature of an alleged injury in service rather than the present nature of the Veteran's claimed right shoulder disability.  In addition, subsequent evidence suggests the Veteran also has right shoulder degenerative arthritis and tendinopathy, which obviously the January 2011 examiner could not consider.  The July 2016 VA examiner diagnosed both a right shoulder rotator cuff tear in 2008 and right shoulder degenerative arthritis, but the negative etiological opinion refers vaguely to a "right shoulder condition" without specifying whether this referred to one diagnosis, the other, or both.  Moreover, the rationale for the opinion, much like with the Veteran's low back disability, does not specifically contemplate causation or aggravation by right wrist disability and included no actual explanation-finding only that "there is no pathology to link" his right shoulder and right wrist disabilities.  Consequently, a new examination is needed.

Manlincon

The Board notes that the Veteran's March 2012 notice of disagreement initiating several of these appeals was clearly intended to appeal denials of service connection for bilateral pes planus.  Notably, despite the heading referring only to left foot pes planus, the substantive argument specifically indicates he sought "service connection for flat feet (emphasis added)."  However, the subsequent September 2013 statement of the case (SOC) only included service connection for pes planus of the left foot.  Thus, corrective action is required pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Conduct exhaustive development to verify the Veteran's alleged stressors in service (i.e., witnessing a helicopter accident in Germany during 1981 and witnessing a man burning to death while on temporary duty to Somalia in 1983 with the 219th MI 513th MI GP), to specifically include obtaining ALL PERTINENT DOCUMENTS AND RECORDS (e.g., police reports, unit histories, etc.) and forwarding all pertinent records and the Veteran's file to the Joint Services Records Research Center (JSRRC) with an official inquiry regarding these matters.  The findings must be documented in a formal memorandum for the record, as well as the efforts taken to obtain all pertinent records and to research the matter.  If any records sought in this process are unavailable, the reason for such unavailability must also be documented for the record.

3. Then, arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely cause of his OSA.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should opine whether the Veteran's OSA is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to his military service, to include notations of sinusitis therein or the competent lay reports of snoring-both generally and specifically following his May 1981 head injury.

In addition, although sleep apnea is often diagnosed by overnight polysomnogram (sleep study), the Board notes that several other clinical predictors of sleep apnea have been developed, including questionnaires such as the STOP-BANG, a validated screening tool for sleep apnea (see, e.g. "STOP-Bang Questionnaire: A Practical Approach to Screen for Obstructive Sleep Apnea" published in the peer-reviewed medical journal Chest in March 2016 at 149(3): 631-8 (noting 8 clinical predictors of sleep apnea, including Snoring, Tiredness during the day, Observed apnea during sleep, high blood Pressure, BMI (Body Mass Index) greater than 35 kg/m2, Age over 50 years, Neck circumference greater than 40 cm, and male Gender)).

Therefore, while reviewing the claims file, the examiner should consider whether any clinical indicators of sleep apnea were present IN THE PAST, for example, during service or any time after service but before a formal sleep diagnosis.  The examiner should identify any such clinical indicators and explain whether they might support a retrospective sleep apnea diagnosis.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely cause of his low back, right shoulder, and left arm or side disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each low back, left arm or side, and right shoulder disability entity found.  The examiner should reconcile all diagnostic findings (or lack thereof) with conflicting evidence in the record.

b. For each low back disability entity diagnosed, please opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) related to the Veteran's military service, to specifically include the notations of low back injuries therein.

c. For each low back disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) caused by or proximately due to service-connected right wrist disability.

d. For each low back disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) aggravated (WORSENED BEYOND ITS NATURAL PROGRESSION) by service-connected right wrist disability.

e. For each left arm or side disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) caused by or proximately due to service-connected right wrist disability, to include as a result of compensating for an inability to use the right hand.

f. For each left arm or side disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) aggravated (WORSENED BEYOND ITS NATURAL PROGRESSION) by service-connected right wrist disability, to include as a result of compensating for an inability to use the right hand.


g. For each right shoulder disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) caused by or proximately due to service-connected right wrist disability.

h. For each right shoulder disability diagnosed, the examiner should also opine whether such is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) aggravated (WORSENED BEYOND ITS NATURAL PROGRESSION) by service-connected right wrist disability.

The examiner should also specifically consider and discuss the significance of an October 2010 VA treatment note which indicates the Veteran's lumbar radiculopathy was associated with cervical radiculopathy (involving the right shoulder) which was, in turn, associated with ulnar neuropathy, and that all these conditions were most likely related to a fall and blow to the head he sustained in Germany. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely cause of his psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.  The examiner must reconcile all diagnostic findings (or lack thereof) with any conflicting medical evidence in the record.

b. For each psychiatric disability entity diagnosed, please opine whether there is CLEAR AND UNMISTAKABLE EVIDENCE that such disability BOTH pre-existed service AND was not aggravated beyond its natural progression during service.

c. For each psychiatric disability that is NOT shown to have clearly and unmistakably pre-existed service, please opine whether it is: 

i. AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is related to the Veteran's military service, to include any verified or corroborated stressors therein.

The examiner should specifically consider the significance of the Veteran's documented May 1981 assault and the alleged shaming, ridicule, and verbal abuse from other service members he received afterwards.  

The examiner should also consider whether the Veteran's transgressions leading to his eventual dishonorable discharge could have been early manifestations of a psychiatric disability that persists to this day (but may have been diagnosed variously throughout the years) as a result of trauma associated with the May 1981 assault and the Veteran's shame, or of other family, financial, social, or other stressors,.  

d. For each psychiatric disability diagnosed, please also opine whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is either: 

i. CAUSED BY the Veteran's right wrist disability, to include as a result of humiliation and embarrassment associated with his inability to use his right hand for religious purposes.

ii. AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY the Veteran's right wrist disability, to include as a result of humiliation and embarrassment associated with his inability to use his right hand for religious purposes.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

6. Issue an appropriate SOC in response to the Veteran's March 2012 notice of disagreement appealing service connection for right foot pes planus.  The Veteran should be afforded an opportunity to respond and, if he timely perfects his claim, that matter should be returned to the Board for further appellate consideration following any additional development deemed indicated.

7. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


